271 S.W.3d 74 (2008)
Constance SOUTHWELL, Petitioner/Respondent,
v.
Andrew J. SOUTHWELL, Respondent/Appellant.
No. ED 91064.
Missouri Court of Appeals, Eastern District, Division Three.
November 25, 2008.
Allan H. Zerman, Joseph Jerome Kodner, Mary Ellen Niemira, Saint Louis, MO, for petitioner/respondent.
Craig Geidel Kallen, Saint Louis, MO, for respondent/appellant.
Before ROBERT G. DOWD, JR., P.J., CLIFFORD H. AHRENS, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Andrew J. Southwell appeals from the trial court's judgment dissolving his marriage to Constance Southwell. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court's judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. Ulreich v. Kreutz, 876 S.W.2d 726, 728 (Mo.App. E.D. 1994). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).